THE MARCUS CORPORATION


AMENDED AND RESTATED


1994 NONEMPLOYEE DIRECTOR
STOCK OPTION PLAN


OCTOBER 4, 2006


ARTICLE 1. ESTABLISHMENT, PURPOSE AND DURATION

        1.1    Establishment of the Plan. The Marcus Corporation hereby
establishes an incentive compensation plan to be known as “The Marcus
Corporation 1994 Nonemployee Director Stock Option Plan” (the “Plan”), as set
forth in this document. The Plan permits the grant of Nonqualified Stock Options
to Nonemployee Directors, subject to the terms and provisions set forth herein.

        Upon approval by the Board of Directors, subject to the approval and
ratification by an affirmative vote of the holders of a majority of the votes of
the Company’s Common Stock and Class B Common Stock, voting together as a single
group, the Plan shall become effective as of the date of such shareholder
approval and ratification (the “Effective Date”), and shall remain in effect as
provided in Section 1.3 herein.

        1.2    Purpose of the Plan. The purpose of the Plan is to promote the
achievement of long-term growth and financial success of the Company by
attracting and retaining Nonemployee Directors of outstanding competence and by
better allowing the personal financial interests of Nonemployee Directors to
those of the Company’s shareholders.

        1.3    Duration of the Plan. The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board of Directors
to terminate the Plan at any time pursuant to Article 7 herein, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions. However, in no event may an Option be granted under the Plan on or
after the tenth anniversary of the Effective Date.


ARTICLE 2. DEFINITIONS

        Whenever used in the Plan, the following terms shall have the meanings
set forth below and, when the meaning is intended, the initial letter of the
word or words is capitalized:

  (a) “Award” shall have the same meaning as “Option” hereunder.


  (b) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


  (c) “Board” or “Board or Directors” means the Board of Directors of the
Company, and includes any committee of the Board of Directors designated by the
Board to administer part or all of the Plan consistent with the terms of the
Plan.


--------------------------------------------------------------------------------

  (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


  (e) “Company” means The Marcus Corporation, a Wisconsin corporation, or any
successor thereto as provided in Section 8.7 herein.


  (f) “Director” means any individual who is a member of the Board of Directors.


  (g) “Employee” means any full-time or part-time employee of the Company or any
of its subsidiaries. For purposes of the Plan, an individual whose only
employment relationship with the Company or its subsidiaries is as a Director,
shall not be deemed to be an Employee.


  (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


  (i) “Fair Market Value” means the closing sale price for Shares on the
relevant date on The New York Stock Exchange (or other exchange or reporting
system on which the Shares are then traded or quoted) or if there were no sales
on such date the closing sale price on the nearest day before the relevant date
on The New York Stock Exchange (or other exchange or reporting system on which
the Shares are then traded or quoted), as reported in The Wall Street Journal or
a similar publication selected by the Board.


  (j) “Grant” means a grant of Nonqualified Stock Options under the Plan.


  (k) “Nonemployee Director” means any Director who is not otherwise an
Employee.


  (l) “Nonqualified Stock Option” means an Option to purchase Shares granted
under Article 6 herein.


  (m) “Option” means a Nonqualified Stock Option granted under the Plan.


  (n) “Option Agreement” means an agreement entered into by and between the
Company and a Nonemployee Director, setting forth the terms and provisions
applicable to a Grant under the Plan.


  (o) “Option Price” means the exercise price at which a Share may be purchased
under an Option.


  (p) “Participant” means a Nonemployee Director of the Company who has
outstanding a viable Grant under the Plan.


2

--------------------------------------------------------------------------------

  (q) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).


  (r) “Shares” means the shares of Common Stock of the Company, par value $1 per
share.



ARTICLE 3. ADMINISTRATION

        3.1    The Board of Directors. The Plan shall be administered by the
Board of Directors, subject to the restrictions set forth in the Plan.

        3.2    Administration by the Board. The Board shall have the full power,
discretion and authority to interpret and administer the Plan in a manner which
is consistent with the Plan’s provisions. However, in no event shall the Board
have the power to determine eligibility to participate in the Plan, or to
determine the number, the value, the vesting or exercise period or the timing of
Grants to be made under the Plan (all such determinations are automatic pursuant
to the provisions of the Plan). Any action taken by the Board with respect to
the administration of the Plan which would violate Rule 16b-3(c)(2) under the
Exchange Act (or any successor provision) shall be null and void.

        3.3    Decisions Binding. All determinations and decisions made by the
Board pursuant to the provisions of the Plan and within its administrative
authority hereunder, and all related orders or resolutions of the Board, shall
be final, conclusive and binding on all Persons, including the Company, its
shareholders, Employees, Participants and their estates and beneficiaries.


ARTICLE 4. SHARES SUBJECT TO THE PLAN

        4.1    Number of Shares. Subject to adjustment as provided in Section
4.3 herein, the total maximum number of Shares which shall be reserved by the
Company and made available for Grants under the Plan may not exceed 50,000.

        4.2    Lapsed Awards. If any Share under an Option granted under the
Plan terminates, expires or lapses for any reason, such Share again shall become
automatically available for issuance pursuant to other Grants under the Plan.
However, in the event that prior to the Option’s termination, expiration or
lapse, the holder of the Options at any time received one or more “benefits of
ownership” pursuant to such Options (as defined by the Securities and Exchange
Commission, pursuant to any rule or interpretation promulgated under Section 16
of the Exchange Act), the Shares subject to such Options shall not be made
available for regrant under the Plan.

        4.3    Adjustments in Authorized Shares. If (i) the Company shall at any
time be involved in a merger or other transaction in which the Shares are
changed or exchanged; (ii) the Company shall subdivide or combine the Shares or
the Company shall declare a dividend payable in Shares or other securities;
(iii) the Company shall effect any dividend or other distribution on the Shares
in the form of cash, or a repurchase of Shares, that the Board determines by
resolution is special or extraordinary in nature or that is in connection with a
transaction that the Company characterizes publicly as a recapitalization or
reorganization involving the Shares; or (iv) any other event shall occur which,
in the case of this clause (iv), in the judgment of the Board necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then in any case above
the Board shall, in such manner as it may deem equitable, adjust any or all of
(A) the number and type of Shares subject to this Plan and which may after the
event be made the subject of Awards under this Plan, (B) the number and type of
Shares subject to outstanding Awards, and/or (C) the grant, purchase, or
exercise price with respect to any outstanding Award.

3

--------------------------------------------------------------------------------


ARTICLE 5. ELIGIBILITY AND PARTICIPATION

        5.1    Eligibility. Persons eligible to participate in the Plan are
limited to Nonemployee Directors.

        5.2    Actual Participation. Each Nonemployee Director during the term
of this Plan shall receive a Grant pursuant to the terms and provisions set
forth in Article 6 herein.


ARTICLE 6. NONQUALIFIED STOCK OPTIONS

        6.1    Automatic Grants. On the date of initial election or appointment
of a non-Employee as a Director during the term of the Plan or, on the Effective
Date in the case of each Nonemployee Director who is serving as such on the
Effective Date, each such Nonemployee Director shall be automatically granted an
Option to purchase 1,000 Shares. Thereafter, on the final day of each fiscal
year of the Company during the term of the Plan, each then serving nonemployee
Director shall be automatically granted an Option to purchase 500 Shares. The
specific terms and provisions of such Grants shall be consistent with the terms
of the Plan and incorporated into Option Agreements, executed pursuant to
Section 6.3 of the Plan.

        6.2    Limitation on Grants. Other than the automatic Grants provided in
Section 6.1 herein, no additional Options shall be granted under the Plan.

        6.3    Option Agreements. Each Grant shall be evidenced by an Option
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares available for purchase under the Option, and such other
provisions as the Board shall determine appropriate, consistent with the terms
of the Plan.

        6.4    Option Price. The exercise price per Share available for purchase
under an Option shall equal the Fair Market Value of a Share on the date of the
Grant.

        6.5    Duration of Options. Each Option shall expire on the tenth
anniversary date of its Grant.

        6.6    Exercisability of Shares Subject to Option. Subject to Section
6.7, Participants shall be entitled to exercise Options in whole or in part at
any time and from time to time beginning immediately after the Grant and ending
on the tenth anniversary date of the Grant. Options granted hereunder shall be
immediately 100% vested.

4

--------------------------------------------------------------------------------

        6.7    Termination of Directorship. If a Participant ceases to be a
Nonemployee Director for any reason, including death, disability or retirement,
all Options granted to such Participant which remain outstanding shall remain
exercisable for six months following the date the Nonemployee Director’s service
on the Board terminates, or until the respective Options’ expiration date,
whichever period is shorter.

        6.8    Payment.Options shall be exercised by the delivery of a written
notice of exercise to the Secretary of the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares. The Option Price upon exercise of any Option shall be
payable to the Company in full either: (a) in cash; (b) by tendering previously
acquired Shares having a Fair Market Value at the time of exercise equal to the
total Option Price (provided that the Shares tendered upon Option exercise to
satisfy the Option Price have been held by the Participant for at least six
months prior to their tender); or (c) by a combination of (a) and (b). The
proceeds from such a payment shall be added to the general funds of the Company
and shall be used for general corporate purposes.

        As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall cause there to be delivered to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased pursuant to the exercise of the
Option.

        6.9    Restrictions on Share Transferability. Shares acquired pursuant
to the exercise of an Option under the Plan shall be subject to applicable
restrictions under applicable federal securities laws, under the requirements of
any national securities exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

        6.10    Nontransferability of Options. No Option granted under the Plan
may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution or
to a Participant’s beneficiary as allowed hereunder. Further, all Options
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.


ARTICLE 7. AMENDMENT, MODIFICATION AND TERMINATION

        7.1    Amendment, Modification and Termination. Subject to the terms set
forth in this Section 7.1, the Board may terminate, amend or modify the Plan at
any time and from time to time; provided, however, that the provisions set forth
in the Plan regarding the number of Shares available for Grants hereunder, the
Option Price of Options, and the timing of Grants to Nonemployee Directors, may
not be amended more than once within any six month period, other than to comport
with changes in the Code, the Employee Retirement Income Security Act or the
rules thereunder, as allowed by Rule 16b-3(c)(2)(ii)(B) of the Exchange Act.

        Without the approval of the shareholders of the Company (as may be
required by the Code, by the rules under Section 16 of the Exchange Act, by any
national securities exchange or system on which the Shares are then listed or
reported, or by a regulatory body having jurisdiction with respect hereto) no
such termination, amendment, or modification may:

5

--------------------------------------------------------------------------------

  (a) materially increase the total number of Shares which may be available for
Grants under the Plan, except as provided in Section 4.3 herein;


  (b) materially modify the requirements with respect to eligibility to
participate in the Plan; or


  (c) materially increase the benefits accruing to Participants under the Plan.


        7.2    Options Outstanding. Unless required by law, no termination,
amendment or modification of the Plan shall materially affect in an adverse
manner any Options outstanding under the Plan, without the written consent of
the Participant holding the outstanding Option.


ARTICLE 8. MISCELLANEOUS

        8.1    Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

        8.2    Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        8.3    Beneficiary Designation. Each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in the event of his or her death (and/or who may exercise the Participant’s
Options following his or her death pursuant to the terms of the Plan). Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Board, and will be effective only when filed by the
Participant in writing with the Board during his or her lifetime. In the absence
of any such designation, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate (and, subject to the terms and
provisions of the Plan, any unexercised Options may be exercised by the
administrator or executor of the Participant’s estate pursuant to the terms of
the Plan).

        8.4    No Right of Nomination or Directorship. Nothing in the Plan or
any Option Agreement shall be deemed to create any obligation on the part of the
Board to appoint or nominate any Director or other Person for election or
appointment to the Board or any right of any Person to serve as a Director.
Nothing herein or in any Option Agreement shall interfere in any way with the
right of the Company, its Board or its shareholders to terminate a Participant’s
states as a Director at any time consistent with the Company’s Articles of
Incorporations and Bylaws.

        8.5    Shares Available. The Shares made available pursuant to Grants
under the Plan may be either authorized but unissued Shares, or Shares which
have been or may be reacquired by the Company, as determined from time to time
by the Board.

6

--------------------------------------------------------------------------------

        8.6    Additional Compensation. Options granted under the Plan shall be
in addition to any annual retainer, attendance fees, expense reimbursements or
other compensation or benefits payable to each Participant as a result of his or
her service on the Board or otherwise.

        8.7    Successors. All obligations of the Company under the Plan, with
respect to Grants hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock and/or assets of the Company or its subsidiaries.

        8.8    Requirements of Law. Grants under the Plan shall be subject to
all applicable laws rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

        8.9    Governing Law. The Plan and all Option Agreements hereunder shall
be construed in accordance with and governed by the internal laws of the State
of Wisconsin.











7